Citation Nr: 0607875	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Wilmington, Delaware, in which the RO, in pertinent 
part, denied the veteran's claim for a compensable evaluation 
for residuals of a cholecystectomy.  

In February 2001, the appellant was afforded a hearing before 
C. W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim for an increased rating and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In May 2001 and December 2003, the Board remanded the 
veteran's claim for a compensable evaluation for residuals of 
a cholecystectomy back to the RO for further development.  
The case has now been returned to the Board for completion of 
appellate consideration.


FINDING OF FACT

The veteran has various gastrointestinal complaints which 
have been attributed to disabilities other than 
cholecystectomy residuals; the medical evidence establishes 
that the residuals of a cholecystectomy are asymptomatic.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent 
(noncompensable) for residuals of a cholecystectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7318 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; her sworn testimony; 
progress notes from Dr. Callahan dated in February and March 
1998; a VA Liver, Gall Bladder, and Pancreas examination 
report dated in November 1998; a VA Digestive Conditions 
examination report dated in January 2002; medical records 
from the Beebe Medical Center dated between 2002 and 2003; a 
VA Digestive Conditions examination report dated in August 
2005; and numerous VA progress notes. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claim for an increased (compensable) 
evaluation for service-connected residuals of a 
cholecystectomy.

On VA examination in November 1998, it was recorded that the 
veteran had gallbladder surgery in 1985 and was doing well 
until January 1998 when she started having eating problems, 
nausea and diarrhea.  She had a total workup which was 
negative.  The veteran was given Lomotil since March 1998 and 
her symptoms were well controlled.

A January 2002 VA Digestive Conditions examination report 
showed that the veteran was diagnosed with "gallbladder 
disease, status post cholecystectomy."  The examiner's 
evaluation showed that she was diagnosed to have gall bladder 
disease following severe abdominal pain while eight months 
pregnant.  She underwent a cholecystectomy following delivery 
of her child.  There was some question at that time as to 
whether she had any infections because the veteran stated she 
was in the hospital for a week due to them.  After that the 
veteran had no episodes of jaundice.  She had a problem 
losing weight but she reported no fat intolerance or 
recurrent abdominal pain.  The veteran's liver function tests 
were reported as normal.

A report of a CT scan of the veteran's abdomen and pelvis 
from Beebe Medical Center dated in January 2003 showed, in 
part, that there was a simple cyst in the left hepatic lobe 
and the liver was otherwise normal.  There had been a 
previous cholecystectomy.  The bile ducts were not dilated.  
The examiner's impressions showed that there was no evidence 
of any inflammatory process or other abnormality to account 
for the veteran's abdominal pains, that the veteran was 
status post cholecystectomy, and that there was a simple cyst 
of the liver.

The August 2005 VA Digestive Conditions examination report 
showed that the examiner believed there were no 
cholecystectomy residuals.  The examiner commented that the 
veteran underwent a cholecystectomy in 1985 with no 
complications and that her current gastrointestinal problems 
would not be associated with residuals of gallbladder 
surgery.

VA progress notes showed problem lists including GERD and 
Irritable Bowel Syndrome.

II.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Gall bladder removal is rated under Diagnostic Code 7318, 
wherein it is provided that a 0 percent rating is warranted 
when the residuals are nonsymptomatic.  A 10 percent rating 
requires removal of the gall bladder with mild symptoms.  A 
30 percent rating requires removal of the gall bladder with 
severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318 
(2005).

The Board observes that the words "mild" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

In this case, the veteran has complained of various 
gastrointestinal symptoms; however, while she is competent to 
describe symptoms she does not have the expertise to make 
medical judgments as to whether these symptoms are the result 
of the cholecystectomy.  In this regard, there is no medical 
evidence that the residuals of the veteran's gall bladder 
removal are symptomatic in any way.  For instance on VA 
examination in August 2005, the examiner concluded that she 
had no residuals of the cholecystectomy.  Removal of the gall 
bladder without continuing symptoms does not meet the 
requirements for a compensable rating.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, as there is no medical evidence of any 
residual disability, it is clear that the condition has not 
caused "marked" interference with employment or required 
frequent hospitalizations or otherwise produced unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
January, March and October 2004.  The October 2004 letter 
satisfied element (1) by informing the veteran that evidence 
showing that her service-connected disability had increased 
in severity was necessary to substantiate her claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, that VA would provide an examination if VA determined 
it was necessary, and that VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency 
identified by the veteran.  Finally, the October 2004 letter 
satisfied element (3) by informing the veteran that it is her 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.

With respect to element (4), the Board notes that the RO's 
October 2004 letter contained a specific request that she 
send any evidence in her possession that pertained to her 
claim to VA.  In addition, she was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of a November 2005 
supplemental statement of the case (SSOC).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has referenced 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  She has not referred to any 
other pertinent evidence that she wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a cholecystectomy is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


